DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  ‘modes’ should read ‘mode’.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  ‘locates’ should read ‘is located’.  Appropriate correction is required.

Claim Interpretation
	It is noted that the applicant used the term ‘supporting structure’. The specification notes that this term could encompass the wing (Page 2, lines 24-25).
	It is noted that the applicant used the term ‘ front line’. This term has a special definition defined in the specification of the application: “The front line 107 of the engines 105 is a line where the propeller or fan locates.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7, 8, 9, 10, 11, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, claim 2, recites the limitation “the first fuselage portion extends to a front of a front line of the engines...” This limitation requires there to be two engines for a front line to exist, but only one is positively recited in claim 1. It is also unclear what side of the front line is the front side. This is being interpreted based on the figures and item 107a specifically, which depicts the front side of the front line being aft of the fan/propeller when the aircraft is in a forward flight configuration. 
It is also unclear what is meant by “to be received to the supporting structure,” particularly in regards to what the term received means in this context and what is being received.

Regarding claim 3, claim 3 recites the limitation “at a rear side of a front line of the engines.” This limitation requires there to be two engines for a front line to exist, but only one is positively recited in claim 1. It is also unclear what side of the front line is the front side. This is being interpreted based on 
It is also unclear what is meant by “to be received to the supporting structure,” particularly in regards to what the term received means in this context and what is being received.

Regarding claim 6, claim 6 recites the term “essentially” which is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is unclear how horizontal the second fuselage portion must remain during the operations described.

Regarding claim 7, claim 7 recites the phrase “or more advantageously” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 7 also recites the limitation "the mass" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is also unclear what is meant by “configured to locate in a front side of an engine line.” This limitation requires there to be two engines for a front line to exist, but only one is positively recited in claim 1. It is also unclear what side of the front line is the front side. This is being interpreted based on the figures and item 107a specifically, which depicts the front side of the front line being aft of the fan/propeller when the aircraft is in a forward flight configuration. 

Regarding claim 8, claim 8 recites the limitation “wherein the locking device is configured to support said supporting structure physically to a bottom portion of said second fuselage portion, support said supporting structure physically to a bottom portion of said second fuselage portion.” 
In addition, the term “essentially” as used in the last line of claim 8 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is unclear how parallel the supporting structure is the second fuselage.

	Regarding claim 9, claim 9 is indefinite in the same manner as claim 8.

Regarding claim 10, claim 10 recites the phrase “more advantageously” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

Regarding claim 11, claim 11 recites the phrase "such as" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 16, claim 16 recites the phrase "such as" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 17, claim 17 recites the term “essentially” which is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is unclear to what degree the takeoffs and landings are vertical.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (GB 909923 A).
Regarding claim 1, Hill teaches a structure construction for an aircraft, comprising: 
first (Hill, figure 10, item 2) and second (Hill, figure 10, item 1) fuselage portions, at least one wing (Hill, figure 10, item 6) and 

wherein said supporting structure or the wing is configured to be provided with at least one engine (Hill, figure 10, item 8), and 
wherein said supporting structure is configured to be hinged to the second fuselage portions (Hill, figure 10, see callout below, wing rotates about a part of the fuselage) so that said supporting structure allows turning of said wing, said at least one engine and said first fuselage portion in relation to said second fuselage portion during take-off and landing modes and forward flying mode (Hill, figures 8, 9 , and 10, aircraft wing pivots to allow the aircraft to change between a vertical flying and forward flying mode).

    PNG
    media_image1.png
    478
    666
    media_image1.png
    Greyscale

Regarding claim 2 (as best understood), Hill teaches the structure construction of claim 1, wherein the first fuselage portion extends to a front of a front line of the engines to be received to the supporting structure or the wing (Hill, figure 9, see callout below).

    PNG
    media_image2.png
    272
    494
    media_image2.png
    Greyscale


Regarding claim 3 (as best understood), Hill teaches the structure construction of claim 1, wherein the second fuselage portion locates, during the forward flying mode, at a rear side of a front line of the engines (Hill, figure 8, items 1 and 8, second fuselage section is located forward of the engines) to be received to the supporting structure or the wing.
Regarding claim 4 (as best understood), Hill teaches the structure construction of claim 1, wherein said wing and said first fuselage portion are configured to be turned via help of said supporting structure to an upward direction during hovering, take-off and landing in relation to said second fuselage portion (Hill, figures 8, 9, and 10, aircraft wing pivots to allow the aircraft to change between a vertical flying and forward flying mode).
Regarding claim 5 (as best understood), Hill teaches the structure construction of claim 1, wherein said wing and said first fuselage portion are configured to be turned via help of said supporting 
Regarding claim 6 (as best understood), Hill teaches the structure construction of claim 1, wherein said second fuselage portion is configured to remain essentially in a horizontal position both during take-off and landing as well as during flight, parking, loading and unloading (Hill, figures 8, 9, and 10, second fuselage portion is horizontal during operations).
Regarding claim 7 (as best understood), Hill teaches the structure construction of claim 1, wherein at least 20 or more advantageously at least 30%, of the mass is configured to locate in a front side of an engine line (Hill, claims 3 and 7, engines are capable of pivoting 180° and the center of mass must be below the engines during vertical flight and hence more than 50% of the mass can be located on the front side of the engines).
Regarding claim 8 (as best understood), Hill teaches the structure construction of claim 1, wherein at least 20 or more advantageously at least 30%, of the mass is configured to locate in a front side of an engine line (Hill, claims 3 and 7, engines are capable of pivoting 180° and the center of mass must be below the engines during vertical flight and hence more than 50% of the mass can be located on the front side of the engines).
Regarding claim 9 (as best understood), Hill teaches the structure construction of claim 1, wherein the supporting structure, the wing or the first fuselage portion comprises a locking device (Hill, page 3, lines 81-86, a locking mechanism is provided for stopping wing rotation)
Regarding claim 10, Hill teaches the structure construction of claim 1, wherein the supporting structure and/or the second fuselage portion comprise a landing gear structure (Hill, page 2, lines 39-67, landing gear attached to the leading edge of wing), advantageously a shock absorbing landing gear structure (Hill, page 2, lines 45-53, landing legs include hydraulic shock absorbers), configured to support 
Regarding claim 12, Hill teaches the structure construction of claim , wherein a cockpit and/or cabin or room for persons and/or cargo is arranged in the second fuselage portion (Hill, page 1 lines 66-69, Part 1 of fuselage is intended to accommodate pilots, passengers or other loads).
Regarding claim 13, Hill teaches an aircraft comprising a structure construction of claim 1, wherein said aircraft comprises at least two engines for providing controllable air thrust and thereby providing suitable airspeed and/or turning momentum (Hill, figure 8, item 8, two engines provide thrust).
Regarding claim 14, Hill teaches the aircraft of claim 13, wherein said engine is configured to control a direction of the thrust and thereby control the turning of the first fuselage portion especially during the take-off and landing in relation to said second fuselage portion (Hill, claim 3, engines are pivotable through at lead 180°).
Regarding claim 17, Hill teaches the aircraft of claim 13, wherein the aircraft is configured to perform essentially vertical take-offs and landings (Hill, page 1, lines 18-20, aircraft is a vertical takeoff and landing aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (GB 909923 A) in view of Hohenthal (WO 2016062921 A1).
Regarding claim 11, Hill teaches the structure construction of claim 1, except:
wherein the structure construction is configured to receive an electric power source, such as batteries, and wherein the structure construction is configured to move or change a location of at least portion of said power source between the take-off, landing and/or flight modes or due to changes in loading.

	Hill and Hohenthal are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Hill with the movable battery pack of Hohenthal in order to allow to aircraft to be more easily controlled (Hohenthal, page 3, lines 18-24).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (GB 909923 A) in view of Rutan (US 5769359 A).
Regarding claim 15, Hill teaches the aircraft of claim 13, except:
wherein the aircraft further comprises a data processing and sensors for determining positions of the first and the second fuselage portions during take-off, landing, hovering and forward flying and are configured to control the speed and/or direction of the thrust of the engines, so that desired positions of the first and the second fuselage portions are achieved and/or maintained.
Rutan teaches an aircraft wherein the aircraft further comprises a data processing unit (Rutan, figure 3, item 103, processor) and sensors (Rutan, figure 2, item 120, position sensor for detecting angle between wing and fuselage) for determining positions of the first and the second fuselage portions during take-off, landing, hovering and forward flying and are configured to control the speed and/or direction of the thrust of the engines, so that desired positions of the first and the second fuselage portions are achieved and/or maintained (Rutan, paragraph 12, processor sends commands to control aircraft modified based on the output of the angle position sensor).


Regarding claim 16, Hill teaches the aircraft of claim 13, except: wherein the aircraft further comprises a device for measuring an altitude, such as a radar or a laser or a GPS positioning system, whereupon the aircraft is configured to use said altitude data to control speed and/or direction of the thrust of the engines and thereby perform performing said take-off, landing, hovering and forward flying.
Rutan teaches an aircraft wherein the aircraft further comprises a device for measuring an altitude (Rutan, paragraph 5, GPS may be used by navigation systems and can provide altitude data), such as a radar or a laser or a GPS positioning system, whereupon the aircraft is configured to use said altitude data to control speed and/or direction of the thrust of the engines and thereby perform performing said take-off, landing, hovering and forward flying (Rutan, paragraphs 10 -12, sensors feed data into processor to control the aircraft).
Hill and Rutan are both considered analogous art as they are both in the same field of vertical takeoff and landing aircraft. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aircraft of Hill with the processor and sensors used to control aircraft flight of Rutan in order to implement feedback control for maintaining aircraft stability (Rutan, paragraph 2).

Conclusion

Rehkemper (US 20100120321 A1) teaches a VTOL aircraft with a pivoting front fuselage portion and two counter-rotating propellers on the nose of the aircraft.
Rutan 073 (US 5395073 A) teaches a computer controlled thrust vectoring system used control the rotation of parts of the fuselage.
Corbett (US 3966142 A) teaches a VTOL aircraft with a rotating aft fuselage portion including a locking mechanism between the bottom of the front fuselage portion and top of the aft fuselage portion and which also includes two engines that have at least 20% of the vehicle mass forward and aft of them.
Claude (US 2257940 A) teaches an aircraft with a rotatable aft fuselage portion including the tail and the propeller.
Schmittle 777 (US 5765777 A) teaches a VTOL aircraft with free-rotating wings and tail boom and uses thrust vectoring to change from vertical to straight and level flight.
Schmitte 013 (US 5863013 A) teaches a VTOL aircraft with shock absorbing landing gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642